Citation Nr: 0101066	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971, and from January 1973 to August 1981.  

The veteran's claim for an increased rating for his 
psychiatric disability arises out of a April 1994 rating 
action which, while granting a temporary total rating due to 
the veteran's hospitalization under the provisions of 
38 C.F.R. § 4.29, denied a schedular evaluation in excess of 
30 percent for that disability.  The veteran disagreed with 
that decision, and his appeal in this regard was perfected in 
August 1994.  In due course, the veteran's claim was 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In November 1998, however, the Board 
remanded the matter to the RO for additional development.  
While in Remand status, the RO increased the disability 
evaluation assigned for the veteran's psychiatric impairment 
to 50 percent, effective from November 1993.  The case has 
since been returned to the Board.  

Regarding the veteran's claim for service connection, it is 
observed that in a February 1984 decision, the Board 
previously denied this claim, concluding that the veteran's 
eye disability was congenital, and therefore, not considered 
a disability for compensation purposes under applicable 
criteria.  Subsequent to that determination, the VA Office of 
the General Counsel issued a precedent decision addressing 
claims for service connection for injury or disease of a 
congenital or developmental nature, that may be superimposed 
on an individual's military service, finding that there were 
circumstances when such disabilities could be service 
connected.  Since the Board had denied the veteran's claim 
solely because the eye disabilities then diagnosed were 
considered to be congenital defects, and precluded by 
regulation from being service connected, the veteran's 
representative requested that the veteran's claim be 
revisited in light of the General Counsel's opinion.  That 
review was accomplished by the RO in August 1995, but the 
veteran's claim remained denied.  The veteran expressed his 
disagreement with this decision in September 1995, and after 
a statement of the case was issued, the matter was perfected 
on appeal in December 1995.  

Thereafter, the record shows that the veteran appeared at a 
hearing conducted by a member of the Board in February 1997, 
and that the matter was remanded for additional development 
in June 1997.  The case was subsequently returned to the 
Board, and in November 1998, it was remanded a second time.  
After further development, the case was again returned to the 
Board, at which time the Board sought out an opinion from an 
independent medical expert, as permitted under 38 U.S.C.A. 
§ 7109.  That opinion was received in August 2000.  
Thereafter, the veteran and his representative were provided 
a copy of that opinion, and given an opportunity to respond.  
In December 2000, the veteran's representative prepared an 
"Appellant's Brief" which has been associated with the 
claims file, together with a statement dated in November 
2000, from one of the medical professional's treating the 
veteran.  Accompanying this evidence was a waiver of the 
veteran's right to have the RO consider this additional 
evidence in the first instance. 

In addition to the foregoing, it is noted that the Board 
member who conducted the hearing in February 1997, has since 
retired.  In a February 2000 letter from the Board to the 
veteran, he was advised this person was no longer employed at 
the Board, and asked whether he desired to appear at another 
hearing.  Later that month, the Board received notice from 
the veteran indicating that he did not want an additional 
hearing.  Accordingly, the Board may proceed to address the 
veteran's appeal based on the evidence currently of record.

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that with respect 
to the veteran's claim for service connection, the 
requirements of the foregoing law have been met, and that a 
remand of this issue to the RO to consider this change in law 
is not warranted.  In this regard, the Board observes that 
the record establishes that the veteran has been informed of 
that evidence which would be necessary to substantiate his 
claim.  In addition, the record includes the reports of 
examinations conducted for VA purposes in connection with his 
claim, including an opinion from an independent medical 
expert, and it contains the veteran's relevant treatment 
records.  Moreover, there have been no assertions by either 
the veteran or his representative that additional relevant 
records are available.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to the veteran's service connection claim 
under the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in 
this regard is required.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
concerning the claim for service connection has been 
obtained.

2.  The veteran's eye disability was not present during his 
first period of service from July 1969 to February 1971.   

3.  The veteran's eye disability clearly and unmistakably 
existed prior to his second period of service from January 
1973 to August 1981.  

4.  The veteran's eye disability produced only a temporary 
flare-up of symptoms during service, with records dated as 
recently as 1996, showing the veteran's visual acuity as 
20/20.   


CONCLUSION OF LAW

An eye disability was neither incurred in nor aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 1991 & Supp. 1998), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A preexisting 
disease will be considered to have been aggravated by 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).

Furthermore, for purposes of adjudicating a claim of 
entitlement to service connection, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  In this regard, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof) and, when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
See Akins v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, 
where there was merely a flare-up of the pre-existing 
condition, with no permanent increase, the presumption of 
aggravation is not applicable.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 
Vet.App. 268, 271 (1993).

Regarding the veteran's claim for service connection, the 
Board notes as an initial matter that the record is somewhat 
ambiguous as to the nature of the veteran's eye disability, 
in that the record over the years has included a number of 
different diagnoses.  The diagnoses noted in the veteran's 
service medical records included Best's disease, Stargardt's 
disease, fundus flavimaculatus, fleck retina syndrome, and 
macular dystrophy.  Apparently, because the Board determined 
in its 1984 decision that the eye disabilities diagnosed in 
service were congenital in nature, (and therefore could not 
be service connected), the veteran has gone to some length to 
establish a diagnosis other than those set out in his service 
records.  This resulted in his submission of a number of 
records and statements from private health care providers.  
These records, as well as other post service medical records, 
do reflect several diagnoses different from those noted in 
the veteran's service records.  These post service diagnoses 
include bilateral macular degeneration, idiopathic central 
serous retinopathy, macular dystrophy and bilateral 
maculopathy.  

Furthermore, with respect to the question of whether the 
veteran's current eye disability is congenital, and if so, 
whether it is a disease for which service connection may be 
established, or whether it is a defect, for which service 
connection may not be established pursuant to VAOPGCPREC 82-
90 (July 18, 1990), the record is also unclear.  As stated 
above, various labels have been attached to the veteran's eye 
impairment.  Those set out in the veteran's service records 
are apparently considered hereditary.  They were, however, 
described as diseases in an opinion provided to the Board by 
the independent medical expert in August 2000, although they 
were apparently considered defects at the time the veteran's 
claim was originally denied by the Board in 1984.  In any 
case, since those who have examined the veteran do not seem 
to agree on a precise diagnosis(es) to account for the 
veteran's condition, and there is some question as to whether 
this condition may be a disease or defect, it is obvious that 
there is insufficient evidence from which to conclude that 
whatever eye disability the veteran has, that it is a 
congenital defect for which service connection may not be 
established.  Therefore, for purposes of this decision, the 
veteran's eye disability will not be considered a congenital 
defect that precludes an award of service connection.  

The next question to address is how we may identify the 
disability for which service connection is sought for 
purposes of this decision.  Obviously, those who have either 
examined the veteran or have looked at his records have been 
unable to agree on a single diagnosis.  Whatever the label 
applied, however, the condition has been consistently 
described as involving bilateral macular changes or scarring.  
In view of that, where necessary, the disability for which 
service connection is sought will be referred to as such for 
the remainder of this decision.   

Turning to an examination of the record currently before the 
Board, it is noted that there are no records from the 
veteran's first period of service between July 1969 and 
February 1971.  The reason for this is not clear from the 
present evidence.  As it happens, however, the veteran has 
not contended that he had any eye complaints during that 
period of service, and he has consistently maintained that it 
was not until after that period of service that he first 
sought out treatment for eye problems.  In view of this, no 
useful purpose would appear to be served by making an attempt 
to obtain these service records at this late date.  

The service records that are associated with the claims file, 
show that the veteran's visual acuity was 20/20 in both eyes 
when he was examined in connection with his enlistment to his 
second period of service in 1973.  The first record showing 
any eye complaints is dated in December 1979, when the 
veteran's visual acuity was noted to be 20/30 with both eyes 
and he was diagnosed to have Best's disease which was 
described as a macular/retinae degeneration.  At that time, 
however, the veteran reported that he "went blind" for a 
period of 6 or 7 months while he was employed at a hospital 
and going to school prior to his second enlistment, and that 
he received treatment at that time from a physician named 
Jack Wilson.  He also indicated that he did not report this 
eye treatment at the time of his re-enlistment.  It was 
further noted that the veteran's Best disease was considered 
to have existed prior to the veteran's service. 

Subsequently dated records reflect that in May 1980, the 
veteran's visual acuity apparently had deteriorated, and was 
noted to be 20/60 in both eyes when checked in March 1980.  
Among these records was a letter from Jack Wilson, MD, who 
happened to be a reservist in the Army Medical Corps, and who 
indicated that he had first treated the veteran in January 
1972, when the veteran's visual acuity was 20/50 in each eye.  
(This was apparently the same physician the veteran had 
previously identified as having first treated him for eye 
complaints.)  Dr. Wilson wrote that he had observed in the 
veteran in 1972, at which time the veteran had a degenerative 
condition of the macula of the retina of both eyes that he 
diagnosed as Best's disease.  He confirmed this diagnosis 
through a consultation with another private physician, Elmar 
Lawaczeck, a professor of ophthalmology at the University of 
Alabama School of Medicine.  Dr. Wilson went on to write that 
the veteran's prognosis was unpredictable, but that in any 
case, the condition pre-existed the veteran's enlistment, and 
was not related to service.  

Thereafter, records reflect that in November 1980, the 
veteran's visual acuity deteriorated to 20/200.  The 
following month, however, the veterans visual acuity had 
apparently improved to 20/60, and at that time, rather than 
Best's disease, Stargardt's disease was considered to be the 
diagnosis.  It was also apparently at around this time, that 
steps were undertaken to determine whether the veteran 
remained suitable for retention in the service.  (The record 
shows that there were other impairments also being considered 
as impacting the veteran's suitability for further military 
service, but these are not pertinent to this appeal.)  An 
examination for purposes of a Medical Board was conducted in 
December 1980, and at this time, the veteran's visual acuity 
was measured as 20/70 in the right eye, and 20/60 in the left 
eye.  Fundus flavimaculatus was the diagnosis.  Ultimately, a 
physical evaluation board determined, in relevant part, that 
the veteran's eye disability, rendered him unfit to perform 
the duties required for his rank and military occupational 
specialty.  At the same time, after considering all the 
veteran's records, it was the conclusion of this board that 
his eye disability was not incurred in service, and that it 
had not been aggravated by service, but that rather, the 
increase in severity was a natural progression of the 
disability.  As previously indicated, the veteran was 
discharged from service in August 1981, due to physical 
disability.  

After the veteran's discharge from service, he apparently 
underwent an examination by the state of Alabama's vocational 
rehabilitation services.  At that time, it was noted that the 
veteran's visual acuity was 20/500 in each eye.  In October 
1981, the veteran was examined for VA purposes.  The report 
from this examination shows that the veteran gave a history 
of first having decreased vision in October 1971, which 
became progressively worse, and that he had another more 
serious decrease in vision in November 1979.  At the time of 
the examination in 1981, the veteran's visual acuity was only 
"count fingers" in both eyes, with fundoscopic examination 
revealing macular changes.  The diagnosis was "Probable Best 
disease or Stargardt's disease."  

Thereafter, the record is largely silent for an extended 
period of time as to the presence of any eye complaints.  
This is so despite the evidence including a number of 
hospitalization and examination reports dated throughout the 
1980's for various other matters.  Although these show that 
in 1986 and 1989, the veteran mentioned he had severe visual 
problems, it is unclear as to whether he was describing 
current problems or a history of problems that he had in the 
past.  It was not until 1991, that it appears some actual 
visual problems were included among the veteran's diagnoses.  
This occurred in a VA hospital discharge summary for a 
hospitalization in June and July 1991, where intermittent 
blindness secondary to macular degeneration, was listed as 
one of the veteran's diagnoses.  Even here, however, it is 
unclear whether this disability was actually treated at that 
time.  Thereafter, the record shows that the veteran 
complained of blurry vision while hospitalized in October 
1993, but this was attributed to medication that the veteran 
was taking.  While hospitalized in November 1994, however, 
the veteran again complained of blurry vision, and here, the 
discharge summary from this hospitalization actually shows 
that this was attributed to scars of both macula areas.  

In 1997, the veteran provided statements and records dated in 
1996, from private medical professionals who had examined or 
treated him.  These documents set forth the current findings 
relating to the veteran's eyes, and the diagnoses considered 
likely to be responsible for these findings.  The findings 
included the fact that the veteran's visual acuity was 20/20, 
although there were macular changes noted.  As to the 
diagnosis of the veteran's eye problems, his optometrist 
considered the  diagnosis to be idiopathic central serous 
retinopathy.  Another physician, Patricia M. McCoy, MD., 
considered the veteran's eye condition to be compatible with 
central serous retinopathy, as well as Stargardt's disease 
and fundus flavimaculatus.  She indicated, however, that she 
could not give a definitive diagnosis.  A third physician, 
James B. Byrne, Jr. MD., entered a diagnosis of bilateral 
maculopathy, that he considered not to be typical for 
Stargardt's disease or central serous choroidopathy.  

In February 1997, the veteran appeared at a hearing conducted 
by a member of the Board.  At that hearing, the veteran 
indicated that during times of stress, his visual acuity 
would decrease from 20/20, to being able to only make out 
shadows.  The veteran also described instances where his 
visual acuity would be normal, and that in a couple of hours, 
it could deteriorate to such an extent that he would need 
someone to take him home.  He estimated that during a 24 week 
period, his visual impairment would be extensive enough to 
prevent him from driving up to 18 weeks.  He also recalled 
that the first time this phenomenon occurred was in 1971.  

In March 1998, the veteran was examined for VA purposes.  The 
report from this examination revealed that the veteran gave a 
history of fluctuating vision, that in the past had rendered 
him totally blind.  He did not describe any particular 
distinctive pattern.  The veteran's uncorrected visual acuity 
at a distance was measured as 20/25, but he professed to be 
unable to read any letters when his near vision was tested.  
Funduscopic examination revealed some pigment distortion and 
scarring in both posterior poles at the macula, and the 
diagnosis was bilateral maculopathy.  In addition, the 
examiner commented that the veteran's inability to read did 
not correspond to his distance vision, and that the veteran's 
history of changing maculopathy was inconsistent with the 
current findings, which showed no signs of activity.  

The same physician who conducted the March 1998 examination 
of the veteran, saw him again in January 1999.  At that time, 
the veteran's corrected distance visual acuity was 20/30 in 
the right eye, and 20/25 in the left eye.  Likewise, his 
corrected near visual acuity was 20/30 in the right eye, and 
20/25 in the left eye.  This physician also commented that 
the scarring currently noted was the same as described in 
1980, "and is a result of whatever disease process the 
patient had in 1980 leading to the scarring."  

As previously mentioned in the Introduction to this decision, 
in August 2000, an independent medical expert from whom the 
Board sought an opinion regarding the nature of the veteran's 
eye disability, prepared a report.  In this document, this 
expert described the nature of Best's disease, Stargardt's 
disease, fundus flavimaculatus, central serous 
retinopathy/central serous choroidopathy, and macular scars 
produced by trauma.  He noted, that the clinical course which 
occurred in the veteran's case did not match the expected 
history of any of the conditions that were described, and 
that a claim that stress reduces visual acuity, which may 
vary from day to day, is not consistent with any macular 
disease known.  This physician went on to suggest that while 
the veteran currently does have significant macular 
pathology, there may be a superimposed component of hysteria, 
but in any case, after reviewing the veteran's entire record, 
it was concluded that there was "no evidence that military 
service has either caused or exacerbated any of the 
considered diseases in this case."  

Following receipt of the independent medical expert's 
opinion, the veteran provided another statement from his 
optometrist.  This statement, dated in November 2000, again 
set forth the optometrist's view that the veteran's variable 
vision may be due to idiopathic central serous retinopathy.  
He also suggested that visual migraines could account for 
variable vision, as could the veteran's refractive error and 
that PTSD symptoms could aggravate vision difficulty.  In any 
case, he described the veteran's best corrected visual 
acuity, at distance and near, as 20/20, although this was a 
"smeared view," and that at its worst, the veteran is 
unable to see comfortably to read or drive.  

After reviewing the foregoing records as summarized above, it 
is the Board's conclusion that the veteran's bilateral 
macular scarring was first manifested in January 1972, which 
is after his first period of service, and before the veteran 
entered into his second period of active service.  This 
conclusion is consistent with the information the veteran 
provided when first treated during service in 1979, it is 
consistent with the information provided by the physician who 
treated the veteran in 1972, and it is consistent with the 
veteran's 1997 testimony before the Board.  Thus, although 
there was no abnormality of the eyes noted when the veteran 
was examined in connection with his enlistment in 1973, the 
consistent history the veteran provided regarding the onset 
of this disability, and the statement from the veteran's 
treating physician (Dr. Wilson) regarding his treatment for 
the veteran's macular scarring in 1972, overwhelmingly 
supports the conclusion that the veteran's macular scarring 
clearly and unmistakably existed during the interval between 
his periods of active service. 

In this regard, the Board also notes that this conclusion 
also appears to comport with the conclusion given by the 
veteran's current optometrist, Morri Coulter.  In November 
1996, Dr. Coulter wrote that the veteran's disability began 
"following Vietnam trauma."  Although somewhat vague, this 
comment appears to be related to the specific diagnosis that 
this optometrist rendered, idiopathic central serous 
retinopathy.  This disability apparently requires an 
individual to be under some stress in order to develop.  
Evidently, the stress of having been to Vietnam was in this 
optometrist's opinion, sufficient to have caused the veteran 
to develop his eye pathology.  While imprecise as to the time 
of onset of the veteran's eye disability, this conclusion is 
not inconsistent with the conclusion that the veteran's 
disability had its onset after his first period of service, 
when he served in Vietnam, and before his second period of 
active duty, during which he had no Vietnam service.  

Since it is the Board's conclusion that the veteran's macular 
scarring had its onset after the veteran's second period of 
service, and prior to his second, what must be determined in 
this case, is not whether the condition had its onset during 
service, but whether the condition was aggravated by service.  

With respect to this question, it is obvious that while in 
service the veteran experienced a period of decreased visual 
acuity due to his macular scarring between 1979 and 1981.  
This event, however, when considered by the members of the 
veteran's physical evaluation board, in the context of all of 
the veteran's records, was considered to be due to the 
natural progress of the veteran's disability.  This was also 
conclusion of the physician who originally diagnosed the 
veteran to have macular scarring in 1972, when he examined 
the veteran again in 1980.  Likewise, it was the conclusion 
of the independent medical expert in 2000, who after 
reviewing the veteran's record, found that there was no 
evidence that service either caused or exacerbated the 
disability at issue.  Moreover, there is no medical record in 
evidence that reflects a contrary conclusion.  

Under the circumstances described above, the Board finds that 
the veteran's macular scarring did not undergo any permanent 
increase in severity during service.  To the contrary, the 
record actually demonstrates that this was a temporary 
exacerbation, or flare-up of the condition, consistent with 
the veteran's subsequent history.  This evidence shows  that 
the veteran had several years following service of what was 
apparently normal vision, (as records over the course of 
years show no complaints at all), and indeed, as late as 
1996, the veteran's visual acuity was shown to be 20/20.  
Even in the year 2000, the veteran's optometrist reported the 
veteran's visual acuity as 20/20, albeit with a "smeared 
view."  Since the medical opinions of record reflect the 
conclusion that the increase in severity during service of 
the veteran's macular scarring was the natural progress of 
the condition, and because a temporary flare-up does not 
constitute an increase in severity warranting a grant of 
service connection, a basis upon which to establish service 
connection for bilateral macular scarring or macular changes 
has not been presented in this case, and the veteran's appeal 
must be denied.  See Hunt, supra


ORDER

Service connection for an eye disability is denied.


REMAND

Regarding the veteran's appeal for an increased rating for 
his psychiatric disability, the Board observes that this 
matter was the subject of a previous Remand in November 1998.  
At that time, the Board noted that the veteran's psychiatric 
disability had not been the subject of an examination for 
rating purposes since 1989.  In view of that, an examination 
of the veteran was requested.  Along with that request, the 
Board asked that a number of specific pieces of information 
be provided by the physician conducting that examination.  
The record shows that, pursuant to the Board's request, the 
veteran underwent a psychiatric examination for VA purposes 
in January 1999.  A review of that examination report, 
however, shows that the much of the specific information that 
the Board had asked to be provided, was not given.   

Since the report obtained in connection with the psychiatric 
evaluation of the veteran did not respond to the Board's 
expressed concerns in its November 1998 Remand, it will be 
necessary to return the case to the RO, in order to obtain 
the desired information.  In this regard, we note that, in 
Stegall v. West, 11 Vet.App. 268 (1998), the U.S. Court of 
Appeals for Veterans Claims determined that a previous remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders, and imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
held that "where, as here, the remand orders of the Board . 
. . are not complied with, the Board itself errs in failing 
to insure compliance."  Id. at 217.

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:   

1.  The RO should contact the veteran and ask him 
to identify the places, if any, at which he has 
received treatment for his psychiatric disability 
since 1993.  After obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the claims file, the records of the 
treatment the veteran identifies, (to the extent 
they are not already associated with the file).  

2.  After the preceding development has been 
accomplished, the RO should forward the veteran's 
claims file to the physician who examined the 
veteran for VA purposes in January 1999, and ask 
that person to review the assembled records and 
provide a typewritten addendum to the report 
prepared in January 1999.  The content of that 
addendum should include the information requested 
by the Board in its November 1998 Remand.  The 
information requested is quoted below:  

A.  A statement as to whether he or she 
reviewed the file, including a copy of 
this remand, prior to the examination.

B.  His or her opinion as to whether the 
veteran's ability to establish and 
maintain effective or favorable 
relationships with people is (1) 
definitely, (2) considerably, (3) 
severely or (4) totally impaired.

C.  His or her opinion as to whether the 
veteran's ability to obtain or retain 
employment is (1) definitely, (2) 
considerably, (3) severely or (4) totally 
impaired.
 
D.  His or her opinion as to whether the 
service-connected PTSD currently is 
productive of occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment and mild memory loss (such as 
forgetting names, directions, recent 
events).

E.  His or her opinion as to whether the 
service-connected PTSD currently is 
productive of occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.

F.  His or her opinion as to whether the 
service-connected PTSD currently is 
productive of occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.

G.  His or her opinion as to whether the 
service-connected PTSD currently is 
productive of total occupational and 
social impairment due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation or own 
name.

If the response to the requested information can 
not be given without another examination of the 
veteran, one should be arranged.  Similarly, if the 
physician who conducted the examination in January 
1999 is not available, the veteran should be 
examined by another physician, knowledgeable in the 
field of psychiatric illnesses, and included in his 
or her report, along with the veteran's pertinent 
complaints, the clinical findings obtained during 
the examination, and the pertinent diagnoses, 
should be that person's response to the request for 
information set out above.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested 
information is not provided), appropriate 
corrective action should be taken.


4.  Next, the RO should review the evidence of 
record and enter its determination as to whether an 
increased rating for the veteran's service 
connected psychiatric disorder is warranted.  In 
making this decision, the RO is reminded that the 
veteran's claim was initiated prior to the 1996 
change in regulation regarding the evaluation of 
psychiatric impairment, which requires that both 
the old and new criteria must be considered in 
evaluating the veteran's current claim.  In any 
event, if the decision remains adverse to the 
veteran, the RO should issue to the veteran and his 
representative, a supplemental statement of the 
case which reflects that consideration has been 
given to both the old and new criteria for 
evaluating psychiatric impairment, and which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  The veteran and 
his representative should then be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



